                                                                                              1 Mark S. Bostick (Bar No. 111241)
                                                                                                Tracy Green (Bar No. 114876)
                                                                                              2 Lisa Lenherr (Bar No. 258091)
                                                                                                WENDEL ROSEN LLP
                                                                                              3 1111 Broadway, 24th Floor
                                                                                                Oakland, California 94607-4036
                                                                                              4 Telephone: (510) 834-6600
                                                                                                Fax: (510) 834-1928
                                                                                              5 Email: mbostick@wendel.com
                                                                                                Email: tgreen@wendel.com
                                                                                              6 Email: llenherr@wendel.com
                                                                                                Attorneys for Lois I. Brady, Trustee
                                                                                              7

                                                                                              8

                                                                                              9                              UNITED STATES BANKRUPTCY COURT

                                                                                             10                              NORTHERN DISTRICT OF CALIFORNIA

                                                                                             11                                        OAKLAND DIVISION

                                                                                             12
                                                     O akland, Ca lif or ni a 946 07-4 036




                                                                                             13 In re                                               Case No. 20-40990-RLE
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                             14 FAIRN & SWANSON, INC.                               Chapter 7

                                                                                             15                                                     MOTION OF CHAPTER 7 TRUSTEE
                                                                                                                        Debtor.                     FOR ENTRY OF ORDER: 1)
                                                                                             16                                                     APPROVING CASH COLLATERAL
                                                                                                                                                    STIPULATION PURSUANT TO 11 U.S.C.
                                                                                             17                                                     363(b); AND 2) AUTHORIZING
                                                                                                                                                    TRUSTEE TO INCUR AND PAY
                                                                                             18                                                     CERTAIN ADMINISTRATIVE
                                                                                                                                                    EXPENSES
                                                                                             19
                                                                                                                                                    Date:    TBD
                                                                                             20                                                     Time:    TBD
                                                                                                                                                    Place:   By video
                                                                                             21                                                     Judge:   The Honorable Roger L. Efremsky

                                                                                             22            LOIS I. BRADY, Chapter 7 Trustee ("Trustee") moves this Court for an order 1)
                                                                                             23 approving cash collateral stipulation pursuant to 11 U.S.C. §§ 361, 363, 503, and 507; rules 2002,

                                                                                             24 4001 and 9014 of the Federal Rules of Bankruptcy Procedure; rules 2002-1 and 9014-1 of the

                                                                                             25 Bankruptcy Local Rules ("BLR"); and the United States Bankruptcy Court for the Northern

                                                                                             26 District of California's Guidelines for Cash Collateral & Financing Motions & Stipulations (the

                                                                                             27 "Guidelines"); and 2) authorizing Trustee to incur and pay certain administrative expenses

                                                                                             28 pursuant to 11 U.S.C. § 503(b)(1)(A), as follows:

                                                                                             Case: 20-40990       Doc# 17     Filed: 06/26/20   Entered: 06/26/20 08:45:29      Page 1 of
  002644.0031\5883578.3                                                                           MOTION
                                                                                                                                           10
                                                                                              1 I.         INTRODUCTORY STATEMENT1

                                                                                              2            The purposes for the use of the cash collateral. Fairn & Swanson, Inc. ("Debtor") owns

                                                                                              3 and operated ten (10) duty-free border stores in Texas, California, and Arizona.2 (Decl. Brady ¶ 33;

                                                                                              4 see also Docket No. 1, p. 5, filed June 2, 2020 (list of locations).) In addition to the border stores,

                                                                                              5 it maintains three (3) wholesale bonded warehouses and two (2) bonded distribution warehouses in

                                                                                              6 Washington, California, and Florida. (Decl. Brady ¶ 3.) In addition to the foregoing, Debtor

                                                                                              7 maintained an office in San Ysidro, California. (Decl. Brady ¶ 3.) Debtor estimates the inventory

                                                                                              8 at these locations exceeds $39 million. (Docket No. 1, p. 13, filed June 2, 2020.) Trustee is

                                                                                              9 informed that all inventory is bonded and strictly controlled by United States Customs. (Decl.

                                                                                             10 Brady ¶ 4.)

                                                                                             11            Wells Fargo Bank, National Association ("Lender") asserts that the cash in Debtor's Wells

                                                                                             12 Fargo Bank accounts on the Petition Date, and any amounts deposited post-Petition as the
                                                     O akland, Ca lif or ni a 946 07-4 036




                                                                                             13 proceeds of Lender's Pre-Petition Collateral (defined in the Stipulation), is cash collateral, as that
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                             14 term is defined in section 363(a) of the Bankruptcy Code ("Cash Collateral").

                                                                                             15            Trustee requires the use of the Cash Collateral to pay the costs of preserving and

                                                                                             16 liquidating the estate's assets for payment, among other things, of the balance of the Loan (defined

                                                                                             17 in the Stipulation). (Decl. Brady ¶ 6.) In addition to administrative rent, warehouse expenses,

                                                                                             18 security, insurance, utilities, and other necessary expenses as described in more detail below in §

                                                                                             19 V and in the Budget (defined below), Trustee needs to retain (as non-professionals) two (2) former

                                                                                             20 employees of the Debtor to assist her with her duties (as more fulling described below), and

                                                                                             21 possibly additional workers to facilitate the sale of estate assets. (Decl. Brady ¶ 6.) The proposed

                                                                                             22 uses of cash collateral are appropriate post-Petition section 503(b) administrative expenses. (Decl.

                                                                                             23 Brady ¶ 6.)

                                                                                             24            The terms, including duration, of the use of the cash collateral.

                                                                                             25            Lender consents to the use of Cash Collateral through July 31, 2020, pursuant to the terms

                                                                                             26
                                                                                                  1
                                                                                                  This Introductory Statement is provided in compliance with the Guidelines.
                                                                                             27   2
                                                                                                  The Arizona store never opened.
                                                                                                3
                                                                                             28 All references to the Declaration of Lois I. Brady shall be referred to as (Decl. Brady ¶ ___).

                                                                                             Case: 20-40990        Doc# 17     Filed: 06/26/20     Entered: 06/26/20 08:45:29       Page 2 of
  002644.0031\5883578.3                                                                           MOTION                                             2
                                                                                                                                            10
                                                                                              1 of the cash collateral stipulation filed contemporaneously herewith (the "Stipulation"). A copy of

                                                                                              2 the Stipulation is attached as Exhibit 1. In addition to the expiration date, termination events

                                                                                              3 ("Termination Events") include: failure to comply with the terms of the Stipulation; the filing of

                                                                                              4 a 11 U.S.C. § 363 sale motion on terms unacceptable to Lender; failure to file a 11 U.S.C. § 363

                                                                                              5 sale motion on or before July 10, 2020; the filing of a motion to incur debt under 11 U.S.C. § 364

                                                                                              6 from a party other than Lender; dismissal of the case; and commencement of a proceeding

                                                                                              7 objecting to or challenging Lender Claim.

                                                                                              8            On the occurrence of a Termination Event, Trustee's authorization to use Cash Collateral

                                                                                              9 will automatically end and Trustee shall be prohibited from using Cash Collateral for any purpose

                                                                                             10 other than for specific amounts identified in paragraph 6(b) of the Stipulation. The Stipulation may

                                                                                             11 be extended by agreement of the parties in-writing without further Court order. If Lender for

                                                                                             12 whatever reason refuses to extend the agreement, Trustee must seek Bankruptcy Court approval
                                                     O akland, Ca lif or ni a 946 07-4 036




                                                                                             13 for any further use of Cash Collateral.
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                             14            Allowance of Lender Claim. The Stipulation requires Lender to file its claim within

                                                                                             15 seven (7) days of entry of the Order and provides timeframes for Trustee to object to Lender

                                                                                             16 Claim or any amendments or post-Petition amounts added to the Lender Claim. If no objection is

                                                                                             17 filed, Lender Claim will become anallowed claim under 11 U.S.C. § 502(a) secured by valid,

                                                                                             18 perfected and first priority liens on the Pre-Petition Collateral

                                                                                             19            Carveouts. The Stipulation provides carveouts for the Trustee and her professionals.

                                                                                             20            Adequate protection. Lender has an estimated $20 million equity cushion. In addition,

                                                                                             21 Lender will be provided with Replacement Liens (defined below).

                                                                                             22            Proposed Form of Order. A proposed form of order its attached as Exhibit 2.

                                                                                             23            Request for Authority to Incur and Make Administrative Payments. In coordination

                                                                                             24 with the request to use Cash Collateral, Trustee requests authority to incur and pay the

                                                                                             25 Administrative Expenses detailed in the cash collateral Budget (defined below).

                                                                                             26            Certification

                                                                                             27            The undersigned Certifying Professional has read the accompanying motion or stipulation

                                                                                             28 and the Cash Collateral - Post Petition Financing Introductory Statement; to the best of my

                                                                                             Case: 20-40990       Doc# 17     Filed: 06/26/20    Entered: 06/26/20 08:45:29       Page 3 of
  002644.0031\5883578.3                                                                           MOTION                                           3
                                                                                                                                           10
                                                                                              1 knowledge, information and belief, formed after reasonable inquiry, the terms of the relief sought

                                                                                              2 in the motion or stipulation are inconformity with the Court’s Guidelines For Cash Collateral And

                                                                                              3 Financing Motions and Stipulations except as set forth above. I understand and have advised the

                                                                                              4 trustee that the court may grant appropriate relief under rule 9024 of the Federal Rules of

                                                                                              5 Bankruptcy Procedure if the court determines that a material element of the motion or stipulation

                                                                                              6 was not adequately disclosed in the Introductory Statement.

                                                                                              7 II.        JURISDICTION

                                                                                              8            The Court has jurisdiction over the Case and this proceeding pursuant to 28 U.S.C. § 1334

                                                                                              9 and the Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order

                                                                                             10 24 (N.D. Cal.) and BLR 5011-1(a) of the Local Bankruptcy. Determination of the Motion

                                                                                             11 constitutes a core proceeding as defined in 28 U.S.C. § 157(b)(2). Venue is proper under

                                                                                             12 28 U.S.C. §§ 1408 and 1409(a).
                                                     O akland, Ca lif or ni a 946 07-4 036




                                                                                             13 III.       FACTUAL BACKGROUND
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                             14            1.     On November 10, 2017, Lender and Debtor entered into that certain Credit

                                                                                             15 Agreement (the "Credit Agreement") where Lender agreed to extend Debtor a line of credit not

                                                                                             16 to exceed $32,000,000.00 (the "Loan"). (Stipulation, Ex. A.)

                                                                                             17            2.     In order to insure repayment of the Loan, Debtor executed that certain Guaranty

                                                                                             18 and Security Agreement dated November 10, 2017 (the "Security Agreement") which granted

                                                                                             19 Lender a security interest in certain collateral (as more particularly described in section 3 of the

                                                                                             20 Security Agreement) (the "Pre-Petition Collateral"). (Stipulation, Ex. B.)

                                                                                             21            3.     Evidence of Lender's security interests are described as "[a]ll assets of Debtor,

                                                                                             22 whether now or existing hereafter acquired" by that certain UCC-1 Financing Statement filed as

                                                                                             23 Document No. 17-7608906670 on October 3, 2017, with the California Secretary of State (the

                                                                                             24 "UCC-1"). (Stipulation, Ex. C.)

                                                                                             25            4.     On May 15, 2018, the parties entered into a First Amendment to Credit Agreement

                                                                                             26 and Waiver of Defaults (the "First Amendment"). (Stipulation, Ex. D.)

                                                                                             27            5.     On July 10, 2018, the parties entered into a Second Amendment to Credit

                                                                                             28 Agreement (the "Second Amendment"). (Stipulation, Ex. E.)

                                                                                             Case: 20-40990       Doc# 17     Filed: 06/26/20     Entered: 06/26/20 08:45:29         Page 4 of
  002644.0031\5883578.3                                                                           MOTION                                            4
                                                                                                                                           10
                                                                                              1            6.     On February 18, 2020, the parties entered into a Third Amendment to Credit

                                                                                              2 Agreement (the "Third Amendment"). (Stipulation, Ex. F.)

                                                                                              3            7.     On June 2, 2020 (the "Petition Date"), Debtor filed a voluntary petition (the

                                                                                              4 "Petition") under Chapter 7 of the United States Bankruptcy Code.4 (Docket No. 1.) Lois I. Brady

                                                                                              5 is the duly appointed Chapter 7 Trustee in this case.

                                                                                              6            8.     According to Debtor, on the Petition Date its assets had a value of $42,939,730.22.

                                                                                              7 (Docket No. 1, p. 6, filed June 2, 2020 (Schedules).)

                                                                                              8            9.     According to Debtor, on the Petition Date, Lender held a secured claim in the

                                                                                              9 amount of 19,052,398.23. (Docket No. 1, p. 23, filed June 2, 2020.)

                                                                                             10            10.    Lender asserts that the cash in Debtor's Wells Fargo Bank accounts on the Petition

                                                                                             11 Date, and any amounts deposited post-Petition as the proceeds of Lender's Pre-Petition Collateral,

                                                                                             12 is cash collateral, as that term is defined in section 363(a) of the Bankruptcy Code (the "Cash
                                                     O akland, Ca lif or ni a 946 07-4 036




                                                                                             13 Collateral").
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                             14 IV.        REQUEST FOR APPROVAL OF CASH COLLATERAL STIPULATION

                                                                                             15            Trustee requires the use of the Cash Collateral to preserve and liquidate the estate for

                                                                                             16 payment, among other things, of the balance of the Loan; in order to accomplish these tasks,

                                                                                             17 Lender has agreed to permit Trustee, pursuant to the terms of the Stipulation, to use its Cash

                                                                                             18 Collateral. Trustee's use of property of its estate is governed by section 363 of the Bankruptcy

                                                                                             19 Code which provides in pertinent part that "[t]he trustee, after notice and hearing, may use, sell, or

                                                                                             20 lease, other than in the ordinary course of business, property of the estate . . . ." 11 U.S.C. §

                                                                                             21 363(b)(1). “Cash Collateral” is defined as “cash, negotiable instruments, documents of title,

                                                                                             22 securities, deposit accounts or other cash equivalents in which the estate and an entity other than

                                                                                             23 the estate have an interest . . . .” 11 U.S.C. § 363(a). Section 363(c)(2) establishes a special

                                                                                             24 requirement with respect to “cash collateral,” providing that the trustee may use “cash collateral”

                                                                                             25 under subsection (c)(1) if:

                                                                                             26            (A) each entity that has an interest in such cash collateral consents; or
                                                                                                           (B) the court, after notice and a hearing, authorizes such use, sale of lease in
                                                                                             27
                                                                                                  4
                                                                                             28       11 U.S.C. §§ 101 et seq. (the "Bankruptcy Code").


                                                                                             Case: 20-40990        Doc# 17      Filed: 06/26/20     Entered: 06/26/20 08:45:29         Page 5 of
  002644.0031\5883578.3                                                                           MOTION                                              5
                                                                                                                                             10
                                                                                              1            accordance with the provisions of this section.

                                                                                              2 11 U.S.C. § 363(c)(2).

                                                                                              3            A.     Cash Collateral Budget
                                                                                              4            Paragraph 1 of the Stipulation provides that Lender consents to the use of Cash Collateral
                                                                                              5 through July 31, 2020, in accordance with the budget (the "Budget") attached to the Stipulation as

                                                                                              6 Exhibit G. For a more description of the items included in the Budget, see infra § V.

                                                                                              7            B.     Term and Possible Extension
                                                                                              8            Paragraph 6 of the Stipulation provides that Lender consents to the use of Cash Collateral
                                                                                              9 through July 31, 2020, unless extended by agreement of the parties in writing. In addition to the

                                                                                             10 expiration date, termination events ("Termination Events") include: failure to comply with the

                                                                                             11 terms of the Stipulation; the filing of a 11 U.S.C. § 363 sale motion on terms unacceptable to

                                                                                             12 Lender; failure to file an 11 U.S.C. § 363 sale motion on or before July 10, 2020; the filing of a
                                                     O akland, Ca lif or ni a 946 07-4 036




                                                                                             13 motion to incur debt under 11 U.S.C. § 364 from a party other than Lender; dismissal of the case;
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                             14 and commencement of a proceeding objecting to or challenging Lender Claim.

                                                                                             15            On the occurrence of a Termination Event, Trustee's authorization to use Cash Collateral
                                                                                             16 will automatically end and Trustee shall be prohibited from using Cash Collateral for any purpose

                                                                                             17 other than payment of budgeted expenses incurred prior to the Termination; payment of

                                                                                             18 Professionals' Carveout amounts that were incurred prior to the Termination Event; and payment

                                                                                             19 of Trustee's Carveout. The Stipulation may be extended by agreement of the parties in-writing

                                                                                             20 without further Court order. If Lender for whatever reason refuses to extend the agreement,

                                                                                             21 Trustee must seek Bankruptcy Court approval for any further use of Cash Collateral.

                                                                                             22            C.     Adequate Protection
                                                                                             23            Section 363(e) of the Bankruptcy Code provides that:
                                                                                             24            Notwithstanding any other provision of this section, at any time, on request of
                                                                                                           entity that has an interest in property used, sold, or leased, or proposed to be used,
                                                                                             25
                                                                                                           sold, or leased, by the trustee, the court, with or without a hearing, shall prohibit
                                                                                             26            or condition such use, sale, or lease as is necessary to provide adequate protection
                                                                                                           to such interests.
                                                                                             27
                                                                                                  11 U.S.C. § 363(e). Section 361 of the Bankruptcy Code provides that adequate protection may be
                                                                                             28

                                                                                             Case: 20-40990        Doc# 17     Filed: 06/26/20      Entered: 06/26/20 08:45:29        Page 6 of
  002644.0031\5883578.3                                                                           MOTION                                              6
                                                                                                                                            10
                                                                                              1 provided, “requiring the trustee to make cash payment or periodic cash payments to such entity, to

                                                                                              2 the extent that the stay under section 362 of this title, use, sale, or lease under section 363 of this

                                                                                              3 title . . . results in a decrease in the value of such entity’s interest in such property.” 11 U.S.C. §

                                                                                              4 361(1). In addition, an equity cushion5 provides “adequate protection.” In re Mellor, 734 F.2d

                                                                                              5 1396, 1400 (9th Cir. 1984) (“Although the existence of an equity cushion as a method of adequate

                                                                                              6 protection is not specifically mentioned in § 361, it is the classic form of protection for a secured

                                                                                              7 debt . . .). “In fact, it has been held that the existence of an equity cushion, standing alone, can

                                                                                              8 provide adequate protection.” Id. Trustee “has the burden of proof on the issue of adequate

                                                                                              9 protection . . . .” 11 U.S.C. § 363(p)(1).

                                                                                             10            Adequate protection of Lender's interests is addressed in paragraph 2 of the Stipulation. It

                                                                                             11 provides that the parties believe that Lender is adequately protected by its equity cushion which,

                                                                                             12 according to the Debtor's Schedules, exceeds $20,000,000.00. In addition to the equity cushion, as
                                                     O akland, Ca lif or ni a 946 07-4 036




                                                                                             13 adequate protection for Trustee's use of Cash Collateral, Lender shall have a replacement lien (the
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                             14 "Replacement Lien") in all post-Petition assets of the nature and type described in the Security

                                                                                             15 Agreement and the proceeds thereafter acquired (the "Post-Petition Collateral"), to the same extent

                                                                                             16 and priority as Lender's interests presently attach to the Collateral. Post-Petition Collateral

                                                                                             17 excludes claims and proceeds arising under 11 U.S.C. §§ 544, 547, 548, 549, 550 and 553.

                                                                                             18            D.     Carveouts

                                                                                             19                   1.      Professionals' Carveout

                                                                                             20            The Stipulation provides for a carveout for Trustee's professionals in paragraph 3(a). The

                                                                                             21 liens of Lender shall be subject to the payment of the allowed fees and costs of Trustee's

                                                                                             22 professionals as may be awarded to from time to time pursuant to Code § 330 (the "Professionals'

                                                                                             23 Carveout"). The Professionals' Carveout is limited in amount to the lesser of (i) the aggregate

                                                                                             24 amount provided in the Budget, plus any amount in a subsequent budget(s) agreed in writing by

                                                                                             25 the parties, for such professional for the period commencing on the Petition Date and ending on

                                                                                             26   5
                                                                                                 An “equity cushion” is “the value in the property, above the amount owed to the creditor with a
                                                                                                secured claim, that will shield that interest from loss due to any decrease in the value of the
                                                                                             27
                                                                                                property during time the automatic stay remains in effect.” Mellor, 734 F.2d at n. 2 (citation
                                                                                             28 omitted).

                                                                                             Case: 20-40990        Doc# 17     Filed: 06/26/20     Entered: 06/26/20 08:45:29         Page 7 of
  002644.0031\5883578.3                                                                           MOTION                                             7
                                                                                                                                            10
                                                                                              1 the earliest occurrence of a Termination Event and (ii) the aggregate amount of allowed fees and

                                                                                              2 expenses for such professional that actually accrues during the period commencing on the Petition

                                                                                              3 Date and ending on the earliest occurrence of a Termination Event. The Professionals' Carveout

                                                                                              4 shall, with respect to each professional, be reduced dollar-for-dollar by any payments of fees and

                                                                                              5 expenses to such professional from sale proceeds of the Pre-Petition Collateral. No portion of the

                                                                                              6 Professionals' Carveout may be used to pay any fees or expenses incurred in connection with

                                                                                              7 claims or causes of action adverse to Lender's claim against Debtor or Lender's interests in the

                                                                                              8 Pre-Petition Collateral, provided, however, that the Professionals' Carveout may be used to pay

                                                                                              9 allowed fees and expenses incurred by the professionals in connection with the negotiation and

                                                                                             10 preparation of the Stipulation, motion for approval of the Stipulation, and entry of order approving

                                                                                             11 the Stipulation or any amendment hereto consented to by Lender.

                                                                                             12                   2.      Trustee's Carveout
                                                     O akland, Ca lif or ni a 946 07-4 036




                                                                                             13            The Stipulation provides for a carveout for Trustee in paragraph 3(b). It provides that the
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                             14 liens of Lender are be subject to the payment of the allowed amount of Trustee's fee under 11

                                                                                             15 U.S.C. § 326 that accrues through the Termination Date, up to the sum of $100,000.00.

                                                                                             16 ("Trustee's Carveout").

                                                                                             17            Both the Professionals' Carveout and the Trustee's Carveout will be paid from Pre-Petition

                                                                                             18 Collateral and Post-Petition Collateral proceeds before Lender's Claim, but neither Lender's Claim

                                                                                             19 nor the extent of Lender's liens in the Pre-Petition Collateral or Post-Petition Collateral shall be

                                                                                             20 reduced by the amount of the Professionals Carvout or Trustee's Carveout.

                                                                                             21            E.     Allowance of Lender's Claim

                                                                                             22            In paragraph 4 of the Stipulation, it provides that Lender will file its claim ("Lender

                                                                                             23 Claim") within seven (7) days of entry of the Order approving the Stipulation. Trustee will have

                                                                                             24 until July 31, 2020, to file an objection to the Lender Claim. In all events, the Trustee shall have

                                                                                             25 three (3) weeks to object to (i) any amended claim filed by Lender, or (ii) any amounts that Lender

                                                                                             26 asserts in writing to Trustee (with supporting detail) are allowable under 11 U.S.C. § 506(b). To

                                                                                             27 the extent that Trustee does not timely file an objection to the Lender Claim, or any amendment

                                                                                             28 thereto or related notice of 11 U.S.C. § 506(b) amounts, the Lender Claim (or, as applicable, 11

                                                                                             Case: 20-40990        Doc# 17     Filed: 06/26/20     Entered: 06/26/20 08:45:29        Page 8 of
  002644.0031\5883578.3                                                                           MOTION                                             8
                                                                                                                                            10
                                                                                              1 U.S.C. § 506(b) amounts) shall be an allowed claim under 11 U.S.C. § 502(a) secured by valid,

                                                                                              2 perfected and first priority liens on the Pre-Petition Collateral.

                                                                                              3 V.         AUTHORITY TO INCUR AND PAY CERTAIN ADMINISTRATIVE EXPENSES

                                                                                              4            Trustee seeks authority to pay the costs of liquidating and preserving the estate that are

                                                                                              5 identified in the Budget. Specifically, those costs, as agreed to by Lender, are (the "Administrative

                                                                                              6 Expenses"):

                                                                                              7                1. Post-Petition Rent (16 leases).

                                                                                              8                2. Security for all locations

                                                                                              9                3. Insurance for all locations and all estate assets
                                                                                             10                4. Warehouse expenses
                                                                                             11                5. Utilities6
                                                                                             12                6. KIS IT Services, the cloud-based software used to track inventory and other critical
                                                     O akland, Ca lif or ni a 946 07-4 036




                                                                                             13                   data7
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                             14                7. SAMCO Accounting Software8

                                                                                             15                8. Non-Professional Assistance and associated costs (including payroll taxes, payroll
                                                                                                                  service or other):
                                                                                             16
                                                                                                                       a. Albert Savedra: Trustee has determined that in order to effectively and
                                                                                             17                           efficiently liquidate the estate assets she needs the assistance of Debtor's former
                                                                                                                          Chief Financial Officer, Albert Savedra. (Decl. Brady ¶ 7(a).) He will be
                                                                                             18                           retained to assist Trustee oversee security at the locations, assist on obtaining
                                                                                                                          facts in connection with potential avoidance claims, assist on providing and
                                                                                             19
                                                                                                                          interpreting company data, and assist in facilitating the sale of estate assets.
                                                                                             20                           (Decl. Brady ¶ 7(a).) Mr. Savedra has agreed to accept $225.00 per hour for
                                                                                                                          these services, with a $5,000.00 advance (to be applied against time incurred).
                                                                                             21                           (Decl. Brady ¶ 7(a).) Mr. Savedra is not a professional with the meaning of
                                                                                                                          11 U.S.C. § 327.
                                                                                             22
                                                                                                                       b. Richard New, Jr.: Trustee has determined that in order to effectively and
                                                                                             23                           efficiently liquidate the estate assets she needs the assistance of Debtor's former
                                                                                             24   6
                                                                                                  For more information on the utilities, see the Trustee's Emergency Motion for Order (A)
                                                                                             25 Prohibiting Utilities from Altering, Refusing, Or Discontinuing Services and (B) Determining
                                                                                                Adequate Assurance of Payment for Future Utility Services, filed contemporaneously herewith.
                                                                                             26 7 For more information on this line item, see Trustee's Motion for Approval to Pay Pre-Petition
                                                                                                Debt to Critical Vendors (KIS Computer Center and SAMCO), filed contemporaneously herewith.
                                                                                             27 8
                                                                                                  For more information on this line item, see Trustee's Motion for Approval to Pay Pre-Petition
                                                                                             28 Debt to Critical Vendors (KIS Computer Center and SAMCO), filed contemporaneously herewith.

                                                                                             Case: 20-40990        Doc# 17      Filed: 06/26/20      Entered: 06/26/20 08:45:29          Page 9 of
  002644.0031\5883578.3                                                                           MOTION                                               9
                                                                                                                                             10
                                                                                              1                             Regulatory Compliance Director, Richard New, Jr.. (Decl. Brady ¶ 7(b).) He
                                                                                                                            will be retained on a limited basis to provide information related to customs
                                                                                              2                             compliance issues and respecting the Debtor's operating system, which he
                                                                                                                            helped design. (Decl. Brady ¶ 7(b).) Mr. New has agreed to accept $150.00
                                                                                              3
                                                                                                                            per hour for his services. (Decl. Brady ¶ 7(b).) Mr. New is not a
                                                                                              4                             professional with the meaning of 11 U.S.C. § 327.

                                                                                              5                         c. Other people as needed. Trustee has determined that it may be necessary to
                                                                                                                           retain individuals on an hourly basis to provide access to various properties
                                                                                              6                            to potential bidders as part of its sale process. (Decl. Brady ¶ 7(c).)
                                                                                              7                 9.   Other Misc. Expenses
                                                                                              8   Trustee seeks this relief pursuant to Dreyfuss v. Cory (In re Cloobeck), 788 F.3d 1243 (9th Cir. 2015)
                                                                                              9 and 11 U.S.C. § 503(b)(1)(A). The expenses for which the Trustee seeks approval to pay are

                                                                                             10 reasonable and necessary to ensure preservation and liquidation of the bankruptcy estate assets.

                                                                                             11 VI.        CONCLUSION
                                                                                             12            WHEREFORE, Trustee respectfully requests that this Court enter an order:
                                                     O akland, Ca lif or ni a 946 07-4 036




                                                                                             13
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                                           1.        Granting the Motion;
                                                                                             14            2.        Approving and Adopting the Stipulation in its entirety as the Order of this Court;
                                                                                             15            3.        Finding the Stipulation was negotiated at arm's length and in good faith by the
                                                                                             16 parties, and in the best interest of Debtor's estate and creditors;

                                                                                             17            4.        Authorizing Trustee to incur and pay the Administrative Expenses (defined above);
                                                                                             18            5.        Directing no stay shall apply to the effectiveness of the order; and
                                                                                             19            6.        For such other and further relief as the Court deems just and proper.
                                                                                             20

                                                                                             21 DATED: June 26, 2020                             WENDEL ROSEN LLP

                                                                                             22
                                                                                                                                                 By:          /s/ Lisa Lenherr
                                                                                             23
                                                                                                                                                       Mark S. Bostick
                                                                                             24                                                        Lisa Lenherr
                                                                                                                                                       Attorneys for Lois I. Brady, Trustee
                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28

                                                                                             Case: 20-40990          Doc# 17     Filed: 06/26/20 Entered: 06/26/20 08:45:29            Page 10 of
  002644.0031\5883578.3                                                                           MOTION                                           10
                                                                                                                                               10
